Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 4, 5, 14-16, 18-20 and 28-42 are currently pending. Claims 4, 14, 15, 30-32, 39 and 40 have been amended by Applicants’ amendment filed 02-08-2021. Claim 42 has been added by Applicants’ amendment filed 02-08-2021. No claims have been canceled by Applicants’ amendment filed 02-08-2021.

Applicant's election without traverse of Group III, claims 4, 13-16, 29, 31 and 32 (claim 13, now canceled), directed to a method for binding analyte molecules or particles in a fluid sample to capture objects and spatially separating the capture objects was previously acknowledged, in the reply filed September 11, 2019.  

Supplemental Species Election
The Examiner contacted Applicants’ representative Michael Pomianek on April 24, 2020 and requested that Applicant make a telephonic species election of targeting entities such as recited in new claims 33 and 35-37, in the reply filed 01-30-2020. Applicant subsequently elected proteins as recited in instant claim 33.

Claims 5, 12, 18-20, 28 and 30 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 


Claims 35-38 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 4, 14-16, 29, 31-34 and 39-42 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application, filed June 13, 2017, is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US16/13255, filed on January 13, 2016, which claims the benefit of US 
Provisional Patent Application 62/102,818, filed January 13, 2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 8, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 8, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Objection


Objection to Markush Language
The objection to claim 40 is withdrawn due to Applicant’s amendment of the claim to properly state the intended Markush group, in the reply filed 02-08-2021.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “derived from a liquid sample” of claim 4 to refer to a liquid solution that is derived in any way, and by any method, from any liquid sample such as, for example, wherein the solution is a portion of a liquid sample; was removed from a liquid sample (e.g., pipetted, poured out, printed, etc.); extracted; dried; rehydrated; obtained from any separation or purification method (e.g., filtered, chromatographed, crystallized, etc.); prepared for analytical analysis (e.g., diluted, washed, etc.), etc.
The Examiner has interpreted the term “a group of beads freely suspended in a liquid solution” of claim 4 to refer to beads that are not bound to a support, wherein the group of beads can be suspended in any liquid solution (e.g., suspended in blood, packed within a well of a well plate; suspended in a microfluidic channel, suspended within a droplet on a solid support, etc.).
The Examiner has interpreted the term “targeting entities” of claim 4 to refer to any entity having a specific binding affinity for a target analyte molecule or particle such as, for example, any functional group, chemical moiety, molecule, compound, nucleic acid sequence, peptide, oligonucleotide, primer, antibody, etc.
	The Examiner has interpreted the term “none of the non-targeting beads has any specific binding affinity” of claim 4 to refer to beads that do not bind any analyte, molecule and/or substance; and/or to refer to beads that bind an analyte, molecule, and/or substance, but they do not bind one or more analytes, molecules and/or substances with a specific binding affinity (e.g., an association constant of >106 M-1, and a specificity over other substances of <106 M-1).

The Examiner has interpreted the term “contains only” in claim 4 to mean that each of the spatially isolated locations comprises a single targeting bead, a single non-targeting bead, or no bead (with and/or without a liquid solution); that each of the spatially isolated locations comprises one or more of targeting beads, one or more non-targeting beads, or no bead (with and/or without the liquid solution) and/or that the targeting beads or non-targeting beads, once spatially isolated, are no longer freely suspended in a liquid solution.  

Double Patenting
(1)	The provisional rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained, and claim 42 is newly 34 provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over:
Claims 62-83 of copending US Patent Application No. 16/286,811,
Claims 3-20 of copending US Patent Application No. 15/808,969,
Claim 155 of copending US Patent Application No. 15/487,889, and
Claims 1-20 of copending US Patent Application No. 14/889,982 remain rejected for the reasons of record.


(2)	The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained, and claim 42 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
(a)	Claims 1-58 of U.S. Patent No. 8236574,
(b)	Claims 1-27 of US Patent No. 8415171,
(c)	Claims 1-23 of US Patent No. 8846415, 
(d)	Claims 1-17 of US Patent No. 9110025,
9310360, 
(f)	Claims 1-21 of US Patent No. 9482662, 
(g)	Claims 1-21 of US Patent No. 9551663, and
(h)	Claims 1-19 of US Patent No. 10261089 remain rejected for the reasons of record.

Response to Arguments
Applicant’s arguments filed February 8, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) claim 4 has been amended to further clarify its patentability over the prior art, and the amendments distinguish claim 4 over the claims of the copending applications (Applicant Remarks, pg. 16, last full paragraph).
Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained, and claim 42 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 is indefinite for the recitation of the terms “freely suspended targeting beads”, and “freely suspended non-targeting beads” in lines 14-15. There is insufficient antecedent basis for the terms “freely suspended targeting beads”, and “freely suspended non-targeting beads” in the claim because claim 4, lines 3-4 recites the term “a group of beads freely suspended in liquid solution”; line 6 recites the term “targeting beads” and “non-targeting beads”; and lines 12-13 recite the terms “both the targeting beads and the non-targeting beads are freely suspended in the solution”. Moreover, it is unclear as to the meaning of the term “freely suspended”, and whether the term refers to beads that are not bound or immobilized on a support, or whether the term refers to beads that can move within a suspension (e.g., not tightly packed in a channel or well, etc.) and, thus, the metes and bounds of the claim cannot be determined.

Claim 4 is indefinite for the recitation of the term “contains only” in lines 16 and 17 because the transitional phrase “contains” is open-ended and does not exclude addition, unrecited elements or method steps (MPEP 2113.03(I), while the term “only” is limiting and indicates that there is “nothing more than” the recited targeting bead, non-targeting bead or no bead. Thus, it is unclear whether each of the spatially isolated locations comprises only a targeting bead, only a non-targeting bead, or no bead (e.g., no liquid solution, reagents, etc.); whether each of the spatially isolated locations comprises a targeting bead, a non-targeting bead, or no bead including a liquid solution; and/or whether each of the spatially isolated locations comprises a single (and/or a plurality of) targeting beads, a single (and/or a plurality of) non-targeting bead, or no beads; and/or whether the beads, once spatially isolated, are no longer freely suspended in a liquid solution and, thus, the metes and bounds of the claim cannot be determined.
Claims 32, 39 and 40 indefinite for the recitation of the term “the partitioning step” in line 2. There is insufficient antecedent basis for the term “the partitioning step” in the claim.
Claim 42 is indefinite for the recitation of the term “are not functionalized with any antibody or fragment thereof” in lines 1-2; and the term “are not functionalized with any nucleic acid” in lines 2-3 because claim 4, from which claim 42 depends, does not recite that the non-targeting beads are functionalized with any molecule, such that it is unclear whether the non-targeting beads of claim 4 are functionalized with a molecule or substance; whether some of the non-targeting beads are functionalized; and/or whether the non-targeting beads are not functionalized and, thus, the metes and bounds of the claim cannot be determined.
Claims 14-16, 29, 31, 33, 34 and 41 are indefinite insofar as they ultimately depend from claim 4.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained, and claim 42 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Guire et al. (US Patent Application Publication No. 20080039343, published February 14, 2008).
claims 4, 14-16, 29, 31-34 and 39-42, Guire et al. teach arrays including microparticles having probe and marker moieties are used for the detection of a target in a sample (interpreted as an analyte), wherein microparticles are randomly immobilized on at least a portion of a substrate, wherein a detecting scheme is performed to detect the marker associated with the microparticle and the identity of the probe, and any target bound to the probe (corresponding to a plurality of capture objects; and analyte, claim 4) (Abstract). Guire et al. teach a pattern of immobilization material can be formed on the substrate allowing microparticles to be coupled to the substrate at locations where immobilization material is present (interpreted as one type of capture objects), wherein the pattern can be useful to create as substrate that contains multiple arrays or subarrays of microparticles, wherein the pattern of immobilization material formed on the substrate can be of any shape or size as shown in Figure 1, such as in forming multiple squares on the surface of the substrate, thereby forming “patches” of immobilization material 110 (interpreted as encompassing non-targeting capture objects free of any binding surface, claim 4) (paragraphs [0104]). Guire et al. teach that the pattern can be formed by a variety of methods including as shown in Figure 1, wherein a substrate 102 is coated with an immobilization material (IM) having photoreactive groups to form a IM-coated substrate 104, and a mask 106 is placed over the IM-coated substrate 104 and then exposed to a light source to bind the immobilization material to areas on the substrate 102 surface that are not protected by the mask resulting in a patterned substrate 108 containing patches 110 of bound immobilization material, while unbound photoreactive IM can be removed by washing (interpreted as encompassing non-targeting capture objects free of any binding surface; statistically significant fraction do not associate with analyte molecules; and at least one wash step, claims 4, 16 and 32) (paragraphs [0105], lines 1-12). Guire et al. teach a plurality of “unloaded” microparticles (interpreted as non-targeting capture objects free of any binding surface) are deposited onto and coupled to the substrate prior to application of microparticles that are to be coupled to one or more probe molecules (interpreted as capture objects comprising targeting entities) such that the unloaded microparticles provides an intermediate layer between the substrate and the microparticles that bear probe molecules, which can provide increased surface area for attachment of the marker probe pairs, thereby increasing the loading density of the array, wherein the coating of unloaded microparticles can cover some or the entire substrate surface (interpreted as targeting capture objects; non-targeting capture objects free of any binding surface; spatially separating at least a portion of the capture objects; and distinguishing between targeting and non-targeting beads, claims 4 and 39) (paragraph [0116]). Guire et al. teach that unloaded microparticles are not coupled to any probe molecules (interpreted as not functionalized), such that the unloaded microparticles can be provided in a suitable ratio to the number of microparticles that are coupled to probe molecules to achieve the desired spacing, wherein the ratio of microparticles containing probe molecules to the unloaded microparticles can be in the range of 1:1 to 1:20 (interpreting unloaded microparticles as non-targeting beads that are not functionalized; microparticles as targeting beads; a ratio of capture objects to non-capture objects between 1:1.2 to 1:100; 1:2 to 1:100; and statistically significant fraction do not associate with analyte molecules, claims 4, 31, 32 and 42) (paragraph [0118]). Guire et al. teach that a particular target will be capable of binding to at least one portion of the array; and that the array can contain a particular microparticle having a unique self-encoding marker/probe pair that is immobilized on the substrate at 1 to 10 different locations for the detecting of the target associated with the microparticles having the unique marker-probe pair (corresponding to targeting entities having a specific binding affinity to one type of target analyte; and partitioning into spatially isolated location comprising only targeting beads, claim 4) (paragraph [0119], lines 9-14). Guire et al. teach that the detection of the target in a sample can be accomplished by applying a sample suspected of containing the target to the array, allowing the target to bind to the probes coupled to the microparticles, an then detecting the target marker coupled to the target and detecting the self-encoding markers of the microparticles having unique self-encoding markers (corresponding to exposing capture objects to a solution, claim 4) (paragraph [0007], lines 13-16). Guire et al. teach that a “probe” is a moiety that is immobilized on a substrate to form an array, wherein the probe is a molecule, a particle, or a cell that can specifically interact with a particular target, wherein the specific interaction is based on affinity interactions (corresponding to targeting entities with a specific affinity, claim 4) (paragraph [0024], lines 1-4 and 9-11). Guire et al. teach that a “target” refers to one or more molecule, particles or cells suspected to be present in a sample including a nucleic acid, antibodies, receptors, drugs, hormones, peptides, enzymes, viral particles, metabolites and the like, wherein a “sample” is used in its broadest sense and includes a specimen or culture blood or other bodily fluids such as plasma, sweat, saliva, or urine (corresponding to a exposing a microarray to a solution; and targets as proteins; nucleic acids; proteins; antibodies; peptides; and small molecules, claims 4, 29, 33 and 34) (paragraphs [0025]-[0026]; and [0123], lines 1-5). Guire et al. teach that the target was detected on the array with a ScanArray 5000 fluorescence scanner; and the detection of fluorescent target oligonucleotides on the microarray using a microscope (interpreted as fluorescence, claims 30, 40 and 41) (paragraphs [0154]; and [0162]).  Guire et al. teach an array fabricated by applying a suspension of microparticles to a substrate having a surface patterned with a polymer, wherein hydrophilic microparticles, which can be coupled to oligonucleotides or other biomolecules, were captured in the polymer when in aqueous solution and remain trapped there upon drying, such that a polymer pattern was formed approximately the same size order as the bead diameter, wherein the microparticles in the size range of 100nm to 50 microns can be used (interpreted as freely suspended targeting and non-targeting beads; suspended in solution; partitioning individual beads into spatially isolated locations; and diameter of 0.1 to 100 micrometers, claims 4, 14 and 15) (paragraph [0155]). Guire et al. teach the use of biotin-FITC/mg microbeads, wherein the microparticles had a diameter of 0.96 m (corresponding to beads; and a diameter of 0.1 to 100 micrometers, claims 14 and 15). Guire et al. teach that to alter the spacing of microparticles having self-encoding marker/probe pairs immobilized on the substrate, where this can be accomplished in any desirable manner, for example, by providing microparticles that do not contain probe molecules (interpreted as non-targeting beads), such that the amount of space between the microparticles can be adjusted by altering the ratio of the amount of polymer, or unloaded microparticles, to the amount of microparticles to the amount of solvent during deposition of the microparticles (interpreted as partitioning individual freely suspended beads), such that an increase in the space between the microparticles can be achieved by increasing the amount of polymer or decreasing the amount of microparticles, or a combination of the two, wherein a ratio of microparticles containing probe molecules to unloaded microparticles in the range of 1:1 to 1:20 (interpreted as a targeting beads and non-targeting beads freely suspended; partitioning the beads into a plurality of spatially isolated locations; and contains only a targeting bead, a non-targeting bead or no bead; and a range of 1:1.2 to 1:100, claim 4) (paragraphs [0117]-[0118]). Guire et al. teach in Figure 4, immobilization material can be patterned on the substrate 130 to provide a plurality of patches that are sized to accommodate a desired number of microparticles, for example, one microparticle per patch (interpreted as containing only targeting or non-targeting beads), wherein the majority of the microparticles on the substrate are individually separated; however, it is possible that microparticle devoid patches (interpreted as no beads) 134, double microparticle patches 136, or patches containing more than two microparticles 136 are displayed (interpreted as containing only targeting or non-targeting beads; and contains only a targeting bead, a non-targeting bead, or no bead, claim 4) (paragraph [0112]; and Figure 4). Guire et al. teach in Figures 3a-e, two different “subsets” of probes, each subset typically contains a different group of probes, such that microparticles from Fig. 3a are coupled to probes from Fig. 3b, and/or coupling microparticles of Fig. 3a with the probe subset of 3c, to create a subset of microparticles having unique self-encoding maker/probe pairs including as shown in Figure 3d; and that upon preparation of subsets of microparticles having self-encoding marker/probe pairs (interpreted as comprising targeting beads and non-targeting beads), the members of a set can be mixed together for disposing on a patterned substrate by any acceptable method including, for example, by pin printing or by application with a needle as shown in Figure 3e (interpreted as a suspension comprising both targeting beads and non-targeting beads in a liquid solution followed by partitioning) (paragraphs [0107]-[0109]).
	Guire et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed February 8, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) paragraph [0155] does not teach the suspension comprising both freely suspended targeting beads and freely suspended non-targeting beads; and that although embodiments of Guire disclose the use of “unloaded” microparticles (paragraphs [0116]-[0118]), the arrays of microspheres are in every case pre-immobilized to the substrate prior to contact with any analyte-containing solution for assay (Applicant Remarks, pg. 12, first full paragraph).
Regarding (a), please see the Examiner’s interpretation of the claim language regarding the terms “freely suspended”, “targeting beads”, “non-targeting beads”, and “contains only”. Moreover, it is noted that instant claim 4 is very broadly recited such that no specific beads, suspensions, liquid solution comprising or derived from any particular liquid samples, targeting beads, targeting entities, non-targeting beads, method of partitioning and/or spatially isolated locations are recited. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that Guire et al. at do not teach the suspension comprising both freely suspended targeting beads and freely suspended non-targeting beads including at paragraph [0155]; and that in Guire et al. the arrays of microspheres are in every case pre-immobilized to the substrate prior to contact with any analyte-containing solution for assay, the Examiner disagrees (and also disagrees with Applicant’s interpretation of the language of instant claim 4). As an initial matter, the Examiner notes that instant claim 4 does not recite that the both the targeting beads and non-targeting beads are present in a single suspension as suggested by Applicant, nor does instant claim 4 recite that the suspensions are produced at the same time. Moreover, instant claim 4 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps such as forming separate suspensions, and the immobilization of beads on a substrate surface after partitioning or Guire et al. teach in Figure 3a-e, two different “subsets” of probes having unique self-encoding maker/probe pairs (interpreted as a mixture of targeting beads and non-targeting beads in a liquid solution); and that upon preparation of subsets of microparticles having self-encoding marker/probe pairs, the members of a set can be mixed together for disposing on a patterned substrate by any acceptable method including, for example, by pin printing or by application with a needle (interpreted as a suspension comprising both targeting beads and non-targeting beads in a liquid solution, followed by partitioning). Thus, Guire et al. clearly teach forming a suspension, followed by partitioning as recited in instant claim 4. Additionally, Guire et al. teach that in other embodiments, the spacing of microparticles having self-encoding marker/probe pairs immobilized on the substrate can be accomplished by providing microparticles that do not contain probe molecules (interpreted as non-targeting beads), such that the spacing of microparticles can be altered by providing unloaded microparticles (interpreted as non-targeting beads), wherein unloaded microparticles can be provided in a suitable ratio to the number of microparticles that are coupled to probe molecules (interpreted as targeting beads) to achieve the desired spacing, wherein the ratio, wherein a ratio of microparticles containing probe molecules to unloaded microparticles in the range of 1:1 to 1:20 (interpreted as a suspension of targeting beads and non-targeting beads freely suspended in a liquid solution; partitioning the beads into a plurality of spatially isolated locations; and contains only a targeting bead, a non-targeting bead or no bead; and a range of 1:1.2 to 1:100) (See; paragraphs [0117]-[0118]). Thus, based on the Examiner’s interpretation of the claim language, Guire et al. teach all of the limitations of the claims.



(2)	The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Akhras et al. (International Patent Application WO2014126937, published August 21, 2014).
claims 4, 31 and 32, Akhras et al. teach a microparticle suspension assay useful in molecular diagnostics (interpreted as suspending beads in solution), such that the assay comprises the use of a mixture of a first plurality (subpopulation) of beads and a second plurality (subpopulation) of beads, wherein the beads have attached thereto multiple copies of a polynucleotide (oligo-tagged), said polynucleotide comprising: (i) a linker, (ii) an identifier segment, (iii) a target-specific binding segment (interpreted as targeting entities), and (iv) a segment for use in sequence determination; and a second number of bead subpopulations have attached thereto multiple copies of a polynucleotide as in (i) through (iv), except that different target identification sequences and different identifier sequences are used in each; and that the combined subpopulations of oligo-tagged beads are contacted with a sample containing target molecules, preferably nucleic acids) (interpreted as a solution), the beads binding to the target (interpreted as targeting beads) are separated from non-binding beads (interpreted as non-targeting beads), and the number of beads having various identifier sequences is determined (interpreted as a solution; targeting entity; targeting beads; non-targeting beads; partitioning individual beads; and a statistically significant fraction do not associate with any target analyte molecule or particles, claims 4 and 32) (Abstract). Akhras et al. teach that suspension array technology presented an embodiment of microarray technology in which the typical spotted planar array is replaced with microspheres with distinct optical properties that can move freely in solution such that benefits include; (i) ease of use, (ii) low cost, (iii) statistical superiority in data acquisition, (iv) rapid hybridization kinetics, (v) improved specificity and sensitivity, (vi) multiple biomolecule testing (i.e., DNA and proteins), and (vii) simplified array preparation (pg. 2, lines 15-20). Akhras et al. teach that NGS Roche 454 Sequencing technology combined pyrosequencing with emulsion-PCR sample preparation of randomly generated DNA libraries for massively parallel sequencing applications, wherein each bead is immobilized onto a slide with picoliter sized wells and individually pyrosequenced (interpreted as partitioning individual beads into spatially isolated locations, claim 4) (pg. 2, lines 24-30). Akhras et al. teach separating microparticle-target complexes (interpreted as targeting beads) from microparticles that have not hybridized to targets by use of an affinity tag, whereby target nucleic acid sequences are detected (interpreted as non-targeting beads that do not have any specific binding affinity, claim 4) (pg. 6, lines 27-30). Akhras et al. teach that the main objective was to screen samples with unknown viral loads and profiled using PCR products derived from authentic clinical samples, such that genomic DNA extracts from 20 tumors from different females were obtained commercially (interpreted as a solution derived from a fluid sample), the samples were PCR amplified, and PCR-amplicons were directly sequenced by pyrosequencing such that the presence of HPV was confirmed in 19 out of the 20 samples (pg. 30, lines 20-28; and pg. 31, lines 1-2). Akhras et al. teach that once clusters are isolated by magnetic separation, they are identified by the ID trace sequence by a variety of next generation sequencing (NGS) methods (interpreted as partitioning beads into spatially isolated locations, claim 4) (pg. 15, lines 15-16). Akhras et al. teach in Figure 4A a Sphixogram of an SBA assay selection of two synthetic targets T-45 and T-59 present in equimolar amounts of 1-picomolar respectively (1:1), wherein Figure 4B is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 100-femtomolar amounts (1:10), while Figure 4C is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 10-femtomolar amounts respectively (1:100), and Figure 4D is a Sphixogram of targets T-45 and T-59 present at 1-picomolar and 1-femtomolar amounts respectively (1:1000) such that T-59 can no longer be distinguished from the background signal (interpreted as ratio of targeting beads to non-targeting beads is between 1:1.2 and 1:100; a ratio of 1:2 and 1:100, claims 4 and 31) (pg. 36, lines 1-10; and Figures 4A-D). 
Regarding claims 14 and 15, Akhras et al. teach that the term “bead” is used in a very general sense to refer to a microparticle that is essentially inert in the assay, can be placed in a liquid suspension, and can support multiple macromolecules immobilized thereon, wherein it will generally be on the order of 0.1 to 50 microns in nominal diameter (interpreted as encompassing a diameter of 0.1-100 microns; and 1-10 microns, claims 14 and 15) (pg. 10, lines 30-31; and pg. 11, lines 1-2).
Regarding claim 16, Akhras et al. teach the use of M-270 beads for immobilization the DNA followed by magnetic separation and washing, initially in IX TE-buffer followed by washes with purified water (interpreted as at least one wash step, claim 16) (pg. 27, lines 28-31).
Regarding claims 29 and 33-34, Akhras et al. teach that only beads bound to a target analyte are analyzed, wherein microparticles can be linked to antibodies as described in Figure 7 and Example 7 (interpreted as proteins; and antibodies, claims 29 and 33-34) (pg. 3, lines 30-31; pg. 4, lines 1-3; and Figure 7). 
claims 39-41, Akhras et al. teach that bead libraries are sequenced directly after production and those sequenced within a one-month time frame demonstrated little or no degradation in quality, which can be tracked via fluorescence measurements of the bead-clustered oligonucleotides and via sequencing runs (interpreted as optical techniques; distinguishing between targeting and non-targeting beads; and fluorescence emissions, claims 39-41) (pg. 25, line 31; and pg. 26, lines 1-3).
Akhras et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed February 8, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Akhras teach that each bead has attached thereto a target specific binding segment (abstract), such that both subpopulations of microparticles in Akhras have specific binding affinity, wherein the non-targeting beads of claim 4 do not have specific binding affinity; such that the fact that the polynucleotide may not bind to a target analyte during an assay does not make a microparticle that possesses specific binding affinity a “non-targeting” bead as claimed (Applicant Remarks, pg. 13, third full paragraph).
Regarding (a), please see the discussion supra; Examiner’s interpretation of the claim language; the broadness of instant claim; and the Examiner’s response to Applicant’s arguments. It is noted that instant claim 4 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps such as functionalized non-targeting beads. It is noted that the Examiner has interpreted the term “none of the non-targeting beads has any specific binding affinity” of claim 4 to refer to beads that do not bind any analyte, molecule and/or substance; and/or to refer to beads that bind an analyte, molecule, and/or substance, but they do not bind one or more analytes, molecules and/or substances with a specific binding affinity (e.g., an association constant of >106 M-1, and a specificity over other substances of <106 M-1). Regarding Applicant’s assertion that Akhras et al. do not teach the non-targeting beads of claim 4 that do not have specific binding affinity because Akhras et al. recites beads attached to target-specific binding segments, such that the fact that the polynucleotide may 
“specific binding affinity, as used herein, refers to the ability of one substance (e.g., capture object) to specifically bind to a first substance (e.g., target analyte) with a high association constant (i.e., >106 M-1) and with high specificity over other substances (i.e., <106 M-1 association constant other target analytes)” (underline added) (pg. 8, lines 18-21).

Moreover, the instant as-filed Specification recites:
“the capture objects comprise a first type of capture object and one or more types of non-targeting capture objects; wherein each first type of capture object includes a binding surface having specific binding affinity for the first type of analyte molecule or particle; wherein each of the one or more types of non-targeting capture objects do not include any binding surface having specific binding affinity for any type of analyte molecules or particles contained in or suspected to be contained in the solution” (underline added) (pg. 2, lines 11-20).
And,
“wherein each of the first type of capture object includes a binding surface having specific binding affinity for the first type of analyte molecule or particle; wherein each of the one or more types of non-targeting capture objects do not include any binding surface having specific binding affinity for the first type of analyte molecules or particles” (underline added) (pg. 2, lines 33-34; and pg. 3, lines 1-3).
This is supported in Example 1 of the instant as-filed Specification, wherein a stock solution of beads is used to for the formation of enzyme-labeled immunocomplexes, such that 100k beads of each of six subpopulations of beads presenting antibodies to six proteins were mixed, and test solution were added to the mixture of 600k magnetic beads; and the magnetic beads were loaded and sealed in femtoliter-volume well arrays (See; instant as-filed Specification; pgs. 43-44). Thus, all of the beads in Example 1 are bound to a different protein. As previously, noted, instant claim 4 does not recite any specific target analyte, and is completely silent regarding whether the non-targeting beads comprise molecules, targeting entities, probes, coatings, etc. As indicated by the instant as-filed Specification, a non-targeting bead can clearly be functionalized including with a target-specific segment, and still have no specific binding affinity if that target analyte is not present in the liquid solution. Akhras et al. teach separating microparticle-target complexes (interpreted as targeting beads) from microparticles that have not hybridized to targets by use of an affinity tag (interpreted as non-targeting beads that do not have any specific binding affinity), whereby target nucleic acid sequences are then detected. Thus, based on the instant as-filed Specification, and the Examiner’s interpretation of the claim language, Akhras et al. teach all of the limitations of the claims. 
The Examiner suggests that, should Applicant wish to indicate that the non-targeting beads are not functionalized in any way and/or that the non-targeting beads are completely inert, Applicant should amend instant claim 4 to specifically recite a structure of the non-targeting beads.

Claim Rejections - 35 USC § 103
The rejection of claims 4, 14-16, 29, 31-34 and 39-41 is maintained, and claim 42 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Mattoon et al. (US20080254482, published 
October 16, 2008) as evidenced by Chandler et al. (US Patent No. 6599331, issued July 29, 2003).
Regarding claims 4, 14-16, 29, 31-34 and 39-42, Mattoon et al. teach a biomarker detection panel for diagnosing, prognosing, monitoring, or staging autoimmune disease, in which the biomarker detection panels comprise two or more target antigens selected from Table 1 (interpreted a targeting 50% of the proteins of the test panel are proteins of Table 1 (interpreted as targeting beads and non-targeting beads, some beads associate with the target analyte molecule, and a substantial fraction do not associate with any target analyte), wherein proteins of the biomarkers detection panel can be provided bound to a solid support in the form of a bead (interpreted as target beads functionalized with targeting entities having a specific affinity for a target analyte molecule or particle; and non-targeting beads; encompassing a ratio of targeting beads to total beads is between 1:1.2 to 1:100; some beads associate with the target analyte molecule, and a substantial fraction do not associate with any target analyte, claims 4 and 32) (paragraph [0121]). Mattoon et al. teach a method of detecting autoantibodies in a test sample from an individual suspected of having an autoimmune disease by contacting the test sample from the individual with one or more target antigens each comprising an autoantigen of Table 1 or a fragment thereof; and detecting binding of the one or more target antigens, wherein the binding of the one or more target antigens detects the presence of the one or more antibodies in the test sample, such that at least 10%; at least 25%; at least 50%; or at least 95% of the target antigens are bound by one or more antibodies, wherein the sample can be any type of sample including a saliva sample or a blood sample, or a fraction thereof (interpreted as suspending a group of beads in a solution; targeting beads comprising targeting entities having a specific binding affinity; non-targeting beads that have no specific binding affinity; and encompassing ratios between 1:1.2 and 1:100, and 1:2 and 1:100, claims 4 and 31) (paragraph [0016]). Mattoon et al. teach in Figures 6A-6C, immunological profiling using Luminex technology, wherein beads from four color regions coupled to goat anti-GST antibody were incubated in independent reactions with increasing concentrations of purified recombinant GST; that that beads from all four regions were then mixed together and incubated with increasing dilutions of serum samples in duplicate, and serum IgG bound to the GST-tagged proteins was detected (interpreting beads bound to serum IgG as targeting beads; and beads not bound to IgG as non-targeting beads having no specific binding affinity, claim 4) (paragraph [0028], lines 1-6 and 14-17; and Figure 6A-6C). Mattoon et al. teach that the array can include immobilized on the array one or more positive control proteins, one or more negative controls, and/or one or more normalized controls (also interpreted as non-targeting bead having no specific affinity, claim 4) (paragraph [0147], lines 12-15). Mattoon et al. teach that each biomarker of the biomarker detection panel can be provided in isolated form, in separate tubes that are sold and/or shipped together (interpreted as partitioning into spatially isolated locations, and containing only a targeting bead, or a non-targeting bead), for example, as part of a kit, wherein isolated biomarkers are formed into a detection panel by attaching them to the same solid support, wherein the biomarker detection panel can also be mixed together in the same solution (interpreted as comprising targeting beads and non-targeting beads freely suspended in a liquid solution; and encompassing partitioning individual beads in a solution into spatially isolated locations, claim 4) (paragraph [0122]). Mattoon et al. teach eukaryotic proteins are made and purified in a 96-array format such that each site on the solid support where processing occurs is one of 96 sites such as in a 96-well microtiter plate; and that in another embodiment, the solid support does not bind proteins (interpreted as non-targeting beads not having any specific binding affinity) such as a non-protein binding microtiter plate (interpreted as suspensions; non-targeting beads are not functionalized with an antibody or nucleic acid; encompassing partitioning individual beads in a solution into spatially isolated locations; encompassing beads having no specific binding affinity; and contains only a targeting bead or a non-targeting bead, claims 4 and 42) (paragraph [0127]). Mattoon et al. teach fusion proteins with GST tags are affinity purified by contacting the proteins with glutathione beads (interpreted as encompassing suspending a group of beads in solution); that the glutathione beads with fusion proteins attached, can be washed in a 96-well box without a filter plate to ease handling of samples (also interpreted as suspending a group of beads in solution, and partitioning the beads into spatially isolated locations); and that glutathione beads are separated from the purified proteins using a filter plate (also interpreted as partitioning the beads into spatially isolated locations) (paragraphs [0130]; and [0132]). Mattoon et al. teach that the autoantigens listed in Table 4 are selective for SLE, but not RA or ANCA, such that autoantigens that were bound by an antibody from sera from an individual with SLE, but not healthy, RA or ANCA patients (interpreted as targeting beads comprising targeting entities; non-targeting beads not having any specific binding activity; a statistically significant portion do not associate with any target analyte molecules as in healthy patients; proteins; antibodies; distinguishing between targeting and non-targeting beads, claims 4, 29, 32-33 and 39). Mattoon et al. teach Luminex X-MAP technology and a bead coupling strategy was utilized in which goat anti-GST antibody was first conjugated to each bead region, enabling the binding of the GST-tagged proteins, wherein purified GST was incubated with anti-GST-conjugated beads from one color region (interpreted as targeting beads), and then mixed with anti-GST conjugated beads from other color regions (interpreted as non-targeting beads), such that the migration of GST from one anti-GST-conjugated bead region to another was not observed at GST protein concentrations below 5 g/ml (interpreted as suspending beads in a solution; targeting beads comprising targeting entities; and non-targeting beads, claim 4) (paragraph [0175], lines 7-17). Mattoon et al. teach that through the scoring analysis applied to the protein microarray data (corresponding to targeting beads; non-targeting beads; targeting entities; spatially separating at least a portion plurality of capture objects; and protein, encompassing 0.1 to 100 microns, claims 4, 14, 15, 29 and 33) (paragraph [0175], lines 17-25), wherein Luminex beads include polystyrene microspheres of sizes ranging from approximately 10 nanometers to 100 micrometers in diameter as evidenced by Chandler et al. (col 6, lines 18-20). Mattoon et al. teach that method of protein detection and measurement include wherein a single antibody can be coupled to beads or to a well of a microwell plate, and quantitated by immunoassay; and that bead assays can be multiplexed by employing a plurality of beads, each of which is uniquely labeled in some manner, such that types of beads can be distinguished by determining an amount of fluorescence (interpreted as distinguishing targeting and non-targeting beads; fluorescence emission; and difference in fluorescence emissions, claims 39-41) (paragraph [0111]). Mattoon et al. teach that arrays were blocked for 1 hour, incubated with dilute serum solution, washed, and incubated with anti-human IgG antibody (corresponding to at least one wash step, claim 16) (paragraph [0154], lines 6-9). Mattoon et al. teach that the detection can be performed on any solid support such as a bead, dish, plate, sheet, membrane, slide, chip or array, including species of beads such as the Luminex technology described in US Patent No. 6599331 (corresponding to a bead; and encompassing a diameter of 0.1 micrometer to 100 micrometers, claims 13-15) (paragraph [0096]), wherein contacting separate populations of the plurality of polymeric microspheres with a series of solutions can provide multiple distinct populations or subsets of the plurality, each distinct population having a differing ratio of fluorescent dyes as evidenced by Chandler et al. (col 5, lines 5-10). Mattoon et al. teach a biomarker detection panel in which the target antigens of the detection panel are bound to a chip or array, wherein Figure 1 shows a protein microarray comprised of more than 5,000 purified proteins arrayed in duplicate on nitrocellulose-coated glass slides, wherein array features are arranged in 48 distinct subarrays (interpreted as spatially separating, and free of any binding surface), wherein at least 1, 2, 3, 4, 5, 10, 20 or 200 antigen biomarkers must be bound by an antibody from the test sample to indicate the presence of an autoimmune disease (interpreted as partitioning individual beads into spatially isolated locations; partitioned based on detectable properties such as fluorescence; distinguishing targeting beads; and a ratio of targeting and non-targeting beads of 1:1.2 and 1:100:, claims 4, 31 and 49-41) (paragraphs [0021], lines 9-11; [0023]; and Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    321
    314
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    218
    709
    media_image2.png
    Greyscale

Figure 1
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of diagnosing, prognosing and/or monitoring autoimmune diseases as exemplified by Mattoon et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting biomarkers of autoimmune disease using an microarray of autoantigens as disclosed by Mattoon et al. to include autoantigens immobilized onto a plurality of beads or an antigen chip as taught by Mattoon et al. with a reasonable expectation of success 
 Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 8, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Mattoon do not as evidence by Chandler do not teach the combination of features recited by claim 4 including: (i) forming a suspension comprising a group of beads freely suspended in a solution comprising or derived from a liquid sample, wherein the solution includes both targeting beads and non-targeting beads; (ii) that non-targeting beads do not have any specific affinity; and (iii) partitioning the targeting beads and non-targeting beads into spatially isolated locations, such that the plurality of locations contain only a targeting bead, a non-targeting bead, or no bead (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first full paragraph); and (b) contrary to the assertion by the Office, the absence of binding of a target analyte to a bead comprising a biomarker from a biomarker panel (i.e., specific affinity for a biomarker) does not render that bead a “non-targeting” bead as claims because a non-targeting bead does not have any specific binding affinity (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first partial paragraph)
Regarding (a), please see the discussion supra regarding the Examiner’s interpretation of the claim language, the broadness of instant claim 4, references to the MPEP, the recitations in the instant as-filed Specification regarding the claim language including “specific binding affinity”, and the Examiner’s responses to Applicant’s arguments. As previously noted, MPEP 2112.01(I) states that, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 Regarding Applicant’s assertion that Mattoon et al. do not teach: (i) forming a suspension comprising a group of beads freely suspended in a solution comprising or derived from a liquid sample; (ii) that non-targeting beads do not have any specific affinity; and (iii) partitioning the targeting beads and non-targeting beads into spatially isolated locations, such that the plurality of locations contain only a targeting bead, a non-targeting bead, or no bead, wherein the solution includes both targeting beads and non-targeting beads, the Examiner disagrees. Mattoon et al. teach that each biomarker of the biomarker detection panel can be provided in isolated form, in separate tubes that are sold and/or shipped together such as in a kit (interpreted as partitioning into spatially isolated locations; and containing only a targeting bead, a non-targeting bead or no bead); that isolated biomarkers are formed into a detection panel by attaching them to the same solid support including beads; or that beads from all regions of the biomarker detection panel can be mixed together in the same solution including serum samples (interpreted as freely suspended in a liquid solution); that purified proteins can be spotted onto microscope slides (interpreted as partitioning into a spatially isolated locations; and contains only a targeting bead), and that the beads are separated from the purified proteins using a filter plate, such that serum IgG bound to the GST-tagged proteins was detected (interpreting beads bound to serum IgG as targeting beads; and bead not bound to serum IgG as non-targeting beads freely suspended in a liquid solution); that eukaryotic proteins are made and purified in a 96-array format such that each site on the solid support where processing occurs is one of 96 sites such as in a 96-well microtiter plate (also interpreted as suspensions; encompassing partitioning individual beads in a liquid solution into spatially isolated locations; and containing only targeting bead or a non-targeting bead); that in another embodiment, the solid support does not bind proteins such as a non-protein binding microtiter plate (also interpreted as encompassing non-targeting beads do not have specific binding affinity); and that Figure 1 shows a protein microarray comprised of more than 5,000 purified human proteins arrayed in duplicate on nitrocellulose-coated glass slides (interpreted as freely suspended in a liquid solution; and partitioned into spatially isolated locations), wherein array features are arranged in 48 distinct subarrays, wherein at least 1, 2, 3, 4, 5, 10, 20 or 200 antigen biomarkers must be bound by an antibody from the test sample to indicate the presence of an autoimmune disease (also interpreted as partitioning individual beads into spatially isolated locations; contains only a targeting bead or a non-targeting bead; and encompassing a 
Regarding (b), regarding Applicant’s assertion that the absence of binding of a target analyte to a bead comprising a biomarker from a biomarker panel (i.e., specific affinity for a biomarker) does not render that bead to be a “non-targeting” bead as claimed because a non-targeting bead does not have any specific binding affinity, the Examiner disagrees. Regarding the term, “non-targeting beads do not have any specific binding affinity” as recited in instant claim 1, the Examiner directs Applicant’s attention to the Examiner’s interpretation of the claim language, and the discussion supra including the teachings of the instant as-filed Specification including the definition of the term “specific binding affinity” (See; pg. 8, lines 14-21; and pgs.43-44, Example 1). Assuming arguendo that “specific binding affinity” is not related in any way to the ability of a bead to bind a particular molecule or substance with any particular affinity, Mattoon et al. teach that in another embodiment, the solid support (including a bead) does not bind proteins such as a non-protein binding microtiter plate (also interpreted as non-targeting beads do not have specific binding affinity). The Examiner suggests that Applicant amend claim 4 to recite a specific structure of the non-targeting beads that will clarify that their ability to bind any molecule including target analytes.


New Objections/Rejections
Markush Objection
Claim 4 is objected to because of the following informalities:  Claim 4 recites the term “each spatially isolated location of the plurality of locations (a) contains only a targeting bead, (b) contains only a non-targeting bead, or (c) contains no beads” such that claim 4 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests that Applicant amend the claim to recite, for example, “each of the plurality of spatially isolated locations comprises a constituent, wherein the constituent is selected from the group consisting of (a) contains only a targeting bead in a liquid solution, . Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 14-16, 29, 31-34 and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 02-08-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Claim 4 recites (in part), “a group of beads freely suspended in a liquid solution” such as recited in lines 4-5; “freely suspended in the solution” in lines 11-12; “individual freely suspended targeting beads” in line 14; and “individual freely suspended non-targeting beads” in lines 14-15. Upon review of the instant as-filed Specification, support was not found for beads that are “freely suspended in a liquid solution” as recited in instant claim 4. The instant as-filed Specification, filed July 13, 2017 recites, “a dispersion or suspension of particulates (e.g., a plurality of particles in suspension in a fluid)” (See, as-filed Specification, pg. 18, lines 24-25); “solubilized, or suspended precursor labeling agents can be employed, wherein the precursor labeling agents are converted to labeling agents which are insoluble in the liquid and/or which become immobilized within/near the location” (See, as-filed Specification, pg. 37, lines 17-19); “the sample may comprise a liquid, fluent particulate solid, fluid suspension of solid particle, supercritical fluid, and/or gas” (See, as-filed Specification, pg. 41, lines 16-17); and “[T]he beads were resuspended in 1 mL of PBS and transferred” (See, as-filed Specification, pg. 43, lines 10-11]). Applicant points to pg. 24, lines 26-31 of the instant as-filed specification for support of the amendments to the claims; however, no support was found for targeting beads and non-targeting beads that are “freely suspended in a liquid solution”. No such corresponding teaching regarding beads that are “freely suspended in a liquid solution” is taught by the instant as-filed Specification.
A claim by claim analysis and for dependent claim 4, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 4, 14-16, 29, 31-34 and 39-42 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claim 42 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 02-08-2021.
Claim 42 recites (in part) “wherein the non-targeting beads are not functionalized with any antibody or fragment thereof, and wherein the non-targeting beads are not functionalized with any nucleic acid” in lines 1-3. Claim 42 depends from claim 4. It is noted that instant claim 4, from which claim 42 depends, does not recite that the non-targeting beads comprise functional groups, or that the non-targeting beads do not comprise specific functional groups. Thus, claim 42 is an improper dependent claim and does not further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(3)	Claims 4, 14-16, 29, 31-34 and 39-42 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rissin et al. (Lab Chip, 2013, 13, 2902-2911; and Supplementary Information, 2013, 13, 1-9). This is a new rejection necessitated by amendment of the claims in the response filed 02-08-2021.
Regarding claims 4, 16, 29, 31-34 and 39-42, Rissin et al. teach a method that enables multiplexed detection of proteins based on counting single molecules, wherein paramagnetic beads were labeled with fluorescent dyes to create optically distinct subpopulations of beads (interpreted as targeting beads and non-targeting beads), and antibodies to specific proteins were then immobilized to individual subpopulations (interpreted as specifically binding), such that mixtures of subpopulations of beads were then incubated with a sample including plasma samples from human donors (interpreted as a sample, and a liquid solution), and specific proteins were captured on their specific beads, wherein these proteins were then labeled with enzymes via immunocomplex formation (interpreted as forming a suspension in a liquid solution comprising a liquid sample; and freely suspended targeting beads functionalized with a targeting antibody; non-targeting beads that do not have any specific binding affinity; the target analyte is a protein; antibodies as targeting entities comprising proteins; and fluorescence using a dye as a detectable property, claims 4, 29, 33, 34, 40 and 41) (Abstract, lines 1-6; and pg. 2903, col 1; first full paragraph, lines 20-21). Rissen et al. teach that a stock solution of paramagnetic beads was vortexed (interpreting the stock solution as non-targeting beads not functionalized), placed on a rotary mixer and bead solution was pipetted into a polypropylene tube; beads were separated on a magnet and washed twice with PBS + Tween, and twice with PBS, then the beads were resuspended in PBS (interpreted as targeting and non-targeting beads freely suspended in  beads were suspended in enzyme substrate, loaded into arrays of femtoliter wells – or Single Molecule Arrays (Simoa) –that were integrated into a microfluidic device (the Simoa disc); the wells were sealed with oil, and imaged fluorescently to determine: (a) the location and subpopulation identity of individual beads in the femtoliter wells, and (b) the presence or absence of a single enzyme associated with each bead; and the images were analyzed to determine the average enzyme per bead that provide a quantitative parameter for determining the concentration of each protein, such that TNF-, IL-6, IL-1, and IL-1 in human plasma can be simultaneously detected with single molecule resolution (interpreted as partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated locations; and comprising only a targeting bead, contains only a non-targeting bead, or contains no beads; and distinguishing targeting beads from non-targeting beads, claims 4 and 39) (Abstract, lines 7-17). Rissin et al. teach in Figure 1, multiplexed digital ELISA, wherein subpopulations of microscopic beads each with their own unique fluorescent signature were created such that capture antibodies that bind specific target protein were then immobilized on each subpopulation of beads, wherein Figure 1 shows two (2) blue beads within wells comprising a total of twenty-four (24) beads for a ratio of 1:8; and five (5) green beads suspended in solution within in a total of twenty-one (21) beads for a ratio of approximately 1:4 (interpreted as specific bind affinity; partitioning freely suspended targeting and non-targeting beads into a plurality of spatially isolated locations; comprising only a targeting bead, contains only a non-targeting bead, or contains no beads; a ratio of between 1:1.2 and 1:100 of targeting beads to total beads; a ratio between 1:2 and 1:100 targeting beads to total number of beads in solution; and some targeting beads associated with one target, while some are not associated with any target analyte, claims 4, 31 and 32) (pg. 3, col 2; last partial paragraph, lines 1-6; and pg. 4, Figure 1). Figure 1 is shown below:

    PNG
    media_image3.png
    423
    564
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    526
    580
    media_image4.png
    Greyscale

Rissen et al. teach that at femtomolar concentrations of proteins, the number of target molecules in a sample is smaller than the number of beads in a subpopulation (interpreted as some targeting beads are associated with one target, while some are not associated with any target analyte; and non-targeting beads, claims 4 and 32) (pg. 2905, col 1; last partial paragraph, lines 7-9).
Regarding claims 14, 15 and 42, Rissin et al. teach that 2.7-micron diameter, carboxyl-
functionalized paramagnetic beads were obtained from Agilent Technologies (interpreted as a diameter 
from 1 micron to about 10 microns; and not functionalized with an antibody or a nucleic acid, claims 14, 15 and 42) (pg. 2903, col 1; first full paragraph, lines 1-2).
Rissen et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.


	The Examiner suggests that Applicant amend claim 4 to recite specific structural characteristics of the targeting beads and non-targeting beads such as type of material, coating, functionalization, etc.

Conclusion
Claims 4, 14-16, 29, 31-34 and 39-42 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639